— Judgments, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 19, 1989 and October 3, 1989, convicting defendant, after a jury trial, of robbery in the first degree (three counts) and upon unrelated guilty pleas, of robbery in the first degree (two counts) and criminal possession of a controlled substance in the fifth degree, and sentencing him to concurrent terms of imprisonment of 16 years to life on each jury conviction, 10 years to life on each plea conviction for robbery in the first degree, and 2 to 4 years on the plea conviction for criminal possession of a controlled substance in the fifth degree, unanimously affirmed.
The trial court properly exercised its discretion in denying severance of the three robbery counts (properly joinable under CPL 200.20 [2]) in the interest of justice, as there was no good cause shown (CPL 200.20 [3]). Contrary to defendant’s arguments on appeal, the People’s evidence regarding each robbery was exceptionally strong, uncomplicated, and easily segregable for purposes of jury consideration (see, e.g., People v Negron, 166 AD2d 165, 166, lv denied 77 NY2d 909).
We have considered defendant’s additional claims and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.